          Case 1:17-cv-02130-RDM Document 53 Filed 09/15/21 Page 1 of 3




                               UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLUMBIA

                                                    )
 THE BRADY CENTER TO PREVENT GUN                    )
 VIOLENCE,                                          )
                                                    )
                 Plaintiff,                         )
                                                    )       Civil Action No. 17-2130 (RDM)
          v.                                        )       Consolidated with 18-2643 (RDM)
                                                    )
 U.S. DEPARTMENT OF JUSTICE, et al.,                )
                                                    )
                 Defendants.                        )
                                                    )

                                    JOINT STATUS REPORT

         Pursuant to this Court’s July 20, 2021 Minute Order, Plaintiff, the Brady Center to Prevent

Gun Violence (“Brady Center”), and Defendants, the United States Department of Justice and the

Bureau of Alcohol, Tobacco, Firearms and Explosives (“ATF”), respectfully submit this Joint

Status Report to apprise the Court of the status of these consolidated Freedom of Information Act

cases.

         The parties stated in their June 3, 2021 Joint Status Report (ECF No. 51) that on March 1,

2021, ATF informed the Brady Center that its production of the narrative reports responsive to the

Brady Center’s First Warning Letter Request was complete. On March 15, 2021, the Brady Center

raised its concerns regarding the completeness of ATF’s production based on its analysis of the

production against publicly available information. In response to the Plaintiff’s inquiry, ATF

conducted an investigation that involved aligning public facing data (complied by one office some

time ago) with thousands of reports contained in an antiquated database and compiled from across

the entire agency in real time by hundreds of inspectors over a period of years.
           Case 1:17-cv-02130-RDM Document 53 Filed 09/15/21 Page 2 of 3




       ATF previously reported that its investigation identified 360 missing inspection reports

responsive to Plaintiff’s First Warning Letter Requests. ATF now reports that its completed

investigation identified 659 more missing reports for a total of 1019 missing inspection reports.

       In the parties’ July 19, 2021 Joint Status Report (ECF No. 52), ATF reported that it would

start producing the missing inspection reports by September 1, 2021 and complete production of

any missing inspection reports by January 31, 2022. ATF now reports that one of the main

processors working on this matter left the ATF at the beginning of September. As a result, ATF

cannot meet those previously agreed upon deadlines. ATF now reports that it will not make the

first product of missing inspection reports until September 24, 2021 and will not complete the

productions until March 1, 2022.

       ATF continues to produce records in response to the Brady Center’s Second Warning

Letter Request. On August 2, 2021, ATF produced 1,604 pages responsive to the Brady Center’s

Second Warning Letter Request. On September 3, 2021, ATF produced 1,524 pages responsive

to the Brady Center’s Second Warning Letter Request. ATF anticipates that it will complete its

production of records responsive the Brady Center’s Second Warning Letter Request by February

1, 2022.

       The parties respectfully propose that they file another joint status report by March 15, 2022

to apprise the Court of the status of ATF’s production of records responsive to the Brady Center’s

First and Second Warning Letter Requests and propose a schedule for briefing dispositive motions

to conclude this matter. A proposed order is attached.




                                                   -2-
         Case 1:17-cv-02130-RDM Document 53 Filed 09/15/21 Page 3 of 3




Respectfully submitted,
                                           CHANNING D. PHILLIPS, D.C. Bar #415793
 /s/ Kevin T. Barnett                      Acting United States Attorney
 Kevin T. Barnett (D.C. Bar No. 1003410)
 Piliero Mazza                             BRIAN P. HUDAK
 888 17th Street, NW, 11th Floor           Acting Chief, Civil Division
 Washington, DC 20006
 (202) 857-1000                            By:     /s/ Michael A. Tilghman II
 kbarnett@pilieromazza.com                          MICHAEL A. TILGHMAN II
                                                    D.C. Bar No. 988441
 Alan Pemberton (D.C. Bar No. 367108)               Assistant United States Attorney
 Nooree Lee (D.C. Bar No. 1001687)                  U.S. Attorney’s Office, Civil Division
 Covington & Burling LLP                            555 Fourth Street, NW
 One CityCenter                                     Washington, DC 20530
 850 Tenth Street NW                                (202) 252-7113
 Washington, DC 20001                               Michael.Tilghman@usdoj.gov
 (202) 662-5430
 apemberton@cov.com                        Attorneys for the United States of America
 nlee@cov.com

 Jonathan E. Lowy (D.C. Bar No. 418654)
 Joshua Scharff (D.C. Bar No. 999392)
 Brady Center to Prevent Gun Violence
 840 First Street NE Suite 400
 Washington, DC 20002
 (202) 370-8105
 jscharff@bradymail.org

 Attorneys for Plaintiff

Dated: September 15, 2021




                                             -3-
